Case 1:19-cr-00789-PGG Document 122 Filed 11/14/19 Page 1 of 2

FREEMAN, NOOTER & GINSBERG

ATTORNEYS AT LAW

 

 

LOUIS M, FREEMAN 75 MAIDEN LANE

THOMAS H, NOOTER* SUITE $03

LEE A. GINSBERG NEW YORK, N.Y. 10038
(212) 608-0808

*NY AND CALIF, SARS TELECOPIER (212} 962-9696

November 14, 2019

Honorable Paul G. Gardephe MEMO ENDORSED
United States District Judge

a The Application is gtani
Southern District of New York ion Is granted,

  
 
  

Thurgood Marshal Courthouse So ORDE RED:
40 Foley Square | Baa ad ALs .
New York, NY 10007  Gardephe, US D.J. Letter Motion

Dated, “cay. hy 2g i 4

RE: United States v. Tonya Thomas, et al., 19 Cr, 789 (PGG)
Your Honor:

I am writing to request a consent modification of the bail bond requirements
for my client to permit her an extra eight days to locate a second co-signer on her
bond.

My client is one of the numerous defendants in the case of United States v.
Anthony Rose, et al., which will be before Your Honor tomorrow, November 15,
2019, for a status conference. She is charged only in the first count of the
indictment, which is a violation of 18 U.S.C. § 371, which carries a maximum
penalty of five years incarceration (plus supervised release, a fine, and a special
assessment).

At the arraignment before Magistrate-Judge Gorenstein the government and
the defense agreed to a bail package: that my client would be released on a
$50,000 personal recognizance bond to be co-signed by two financially-
responsible persons, and other conditions (such as reporting to Pre-Trial Services,
surrender of travel documents, and travel restrictions), the signing to be completed
by today, November 14th.

Yesterday one co-signer was approved and has signed the bond, but at the

 
Case 1:19-cr-00789-PGG Document122 Filed 11/14/19 Page 2 of 2

last minute the other person who had previously agreed to sign changed her mind,
so we need some additional time to find another.

I have discussed this with AUSA Matthew Andrews and he has no objection
to an extension of the signing deadline to November 22, 2019.

Thank you.
Sincerely,

/s/ Thomas H. Nooter
Attorney for Defendant

cc: AUSA Matthew Andrews, by ECF
Pre-Trial Services Officer Francesca Tesster-Miller, by email

 
